August 31, 2006


Mr. Robert G. Miller
O'Donnell Ferebee & McGonigal, P.C.
450 Gears Road, Suite 600
Houston, TX 77067-4584

Mr. Christopher W. Martin
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002-2781
Mr. William J. Boyce
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095

RE:   Case Number:  04-1104
      Court of Appeals Number:
      Trial Court Number:  03-20778

Style:      RICHARD FIESS AND STEPHANIE FIESS
      v.
      STATE FARM LLOYDS

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The Motion  to  Strike  Post-Submission  Brief,
the Motion to Strike Post-Submission Supplemental Brief, and the Motion  for
Sanctions are denied.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles F.       |
|   |Fulbruge III         |
|   |Ms. Sarah C. Wells   |
|   |Mr. William J. Chriss|
|   |                     |
|   |Mr. Rick H. Rosenblum|
|   |                     |
|   |Mr. Warren W. Harris |
|   |Mr. Tynan Buthod     |
|   |Mr. Christopher Lee  |
|   |Burke                |
|   |Ms. Donna C. Peavler |